Title: From George Washington to the U.S. Senate and House of Representatives, 29 January 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States January 29th 1796.
          
          Gentlemen of the Senate and of the House of Representatives
          I send herewith, for the information of Congress,
          1st. An act of the legislature of the State of Rhode Island, ratifying an amendment to the Constitution of the United States, to prevent suits in certain Cases against a state.
          2. An act of the State of North Carolina making the like ratification.
          3. An act of the State of North Carolina assenting to the purchase, by the United States, of a sufficient quantity of land on

Shell-Castle Island for the purpose of erecting a Beacon thereon; and ceding the jurisdiction thereof to the United States.
          4. A Copy from the Journal of proceedings of the Governor, in his Executive Department, of the Territory of the United States northwest of the River Ohio from July 1st to December 31st 1794.
          5. A copy from the records of the Executive proceedings of the same Governor from January 1st to June 30th 1795—And
          6 & 7 A copy of the Journal of the proceedings of the Governor in his Executive Department, of the Territory of the United States south of the River Ohio, from September 1st 1794 to September 1st 1795.
          8. The acts of the 1st & 2d Sessions of the General Assembly of the same Territory.
          
            Go: Washington
          
        